Citation Nr: 1106708	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(claimed as bumps on back of neck), to include as due to exposure 
to herbicides.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1975.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2005 rating decision in 
which the RO, in pertinent part, denied the Veteran's claims for 
service connection.  

In September 2009, the Board remanded the case for further 
development to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

In compliance with the Board's September 2009 remand, in a 
January 2010 letter, the Veteran and his representative were 
asked to identify medical care providers who had treated him for 
the claimed disorders.  In a response later the same month, the 
Veteran indicated that he received treatment at the Huntington, 
West Virginia VA Medical Center (VAMC).  The AMC associated 
medical records from that VAMC with the claims file, along with a 
response from the U.S. Army and Joint Services Records Research 
Center (JSRRC), which verified one of the Veteran's in-service 
stressors.  He was also provided VA skin and psychiatric 
examinations in February 2010.  However, the Board finds that the 
opinions rendered by the VA examiners' are inadequate for rating 
purposes.  In this regard, the Board notes that the VA skin 
examiner found that the Veteran did not have chloracne and 
explained his reasoning for it.  But this examiner also diagnosed 
the Veteran with acne vulgaris and opined that it was not 
etiologically related to his period of service, to include 
exposure to herbicides.  However, the skin examiner failed to 
provide a rationale for this latter opinion.  Therefore, this 
issue must be remanded to obtain an addendum opinion.

Similarly, the Board notes that, although the VA psychiatric 
examiner diagnosed the Veteran with depressive disorder not 
otherwise specified (NOS) and anxiety disorder NOS, he failed to 
provide a rationale as to why neither of these problems were 
related to the Veteran's period of service.  Although the VA 
psychologist indicated that the Veteran did not meet the criteria 
for PTSD, the Board notes that, a March 2005 VA Agent Orange 
examination report included an impression of depression with 
probable PTSD and that later the same month, a VA mental health 
outpatient note reflects that the Veteran was referred for a PTSD 
screen and following an evaluation, a diagnosis of PTSD, 
provisional, was given.  On remand, the JSRRC verified that the 
Veteran's unit was subject to numerous enemy rocket and mortar 
attacks in the Long Binh/Bien Hoa area resulting in U.S. military 
casualties between February 1970 and November 1970.  In addition, 
VA recently amended of its regulations governing service 
connection for PTSD liberalizing the evidentiary standard for 
establishing the required in-service stressor and for 
establishing a medical diagnosis of PTSD. 

In this regard, the Board notes that the revised regulations 
became effective July 13, 2010, and apply to cases pending before 
the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)).  On remand, VA should 
notify the Veteran of the revised regulations and give the 
Veteran another opportunity to present information and/or 
evidence pertinent to his appeal in light of the above revisions. 

Under the revised regulations, the Veteran must have experienced, 
witnessed, or have been confronted by an event or circumstance 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance must have 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, must confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  Id.  
Additionally, there must be in the record no clear and convincing 
evidence to the contrary, and the claimed stressor must be 
consistent with the places, types, and circumstances of the 
Veteran's service.  Id.

Based on the above, and in light of the fact that the Veteran had 
service in a location that involved "hostile military activity" 
as evidenced by the award of a Vietnam Service Medal and the 
JSRRC's response, the Board finds that another psychiatric 
examination to clarify the Veteran's psychiatric diagnosis(es) 
and to obtain an opinion as to the etiology of any diagnosed 
disorder is needed to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, requesting that the Veteran 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to his claims that are not 
currently of record.  This letter should also 
apprise the Veteran of the July 2010 
revisions to the regulations pertaining to 
service connection for PTSD.  

If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  After completion of 1 above, provide the 
claims file to an appropriate examiner 
(preferably the VA examiner who performed the 
February 2010 VA skin examination, if 
available) for an addendum opinion.  The 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that Veteran's acne 
vulgaris had its onset in service or is 
otherwise etiologically related to service, 
to include exposure to herbicides.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached in a printed report, 
to include a discussion of the February 2010 
VA examiner's opinion.  If the requested 
opinion cannot be given, the examiner should 
state the reason(s) why.

3.  After completion of 1 above, arrange for 
the Veteran to undergo a VA psychiatric 
examination in order to determine the nature 
and etiology of any psychiatric disorder(s) 
which may be present, to include PTSD.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies (to 
include psychological studies, if warranted) 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current 
psychiatric disorder(s) found.  With respect 
to each psychiatric diagnosis, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
psychiatric disorder had its onset in or is 
otherwise related to the Veteran's military 
service.

If a diagnosis of PTSD is deemed appropriate, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
related to in-service stressor(s).  The 
examiner should explain how the diagnostic 
criteria are met, and comment upon the link 
between the current symptomatology and the 
Veteran's stressor(s).  In rendering the 
requested opinion, the examiner should 
specifically opine whether or not the claimed 
stressor is related to the Veteran's fear of 
hostile military or terrorist activity.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached in a printed report, 
to include a discussion of the March 2005 VA 
Agent Orange examination report and the 
February 2010 VA psychiatric examiner's 
opinion.  If any requested opinion cannot be 
given, the examiner should state the 
reason(s) why.

4.  To help avoid future remand, ensure that 
all requested actions have been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for service connection.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


